Exhibit 10.42


Personal Employment Agreement


This Personal Employment Agreement (this “Agreement”), is entered into on
_______ ___, 2017, by and between R2Net Israel Ltd. (Registration Number
51-395749-8) (the “Company”) of 10 Hasadnaot Street, Herzeliya, Israel, and Oded
Edelman (ID No. 022707145) (the “Executive”) of 8 Yizhar Street, Ramat-Hashron,
Israel.


WHEREAS, Sterling Jewelers Inc., a Delaware corporation (“Purchaser”), Signet
Jewelers Ltd., a Bermuda corporation (“Purchaser Parent”), R2Net Inc. (“Company
Parent”) and other persons named therein have entered into an Agreement and Plan
of Merger, dated August 23, 2017 (the “Merger Agreement”), whereby, subject to
the terms and conditions of the Merger Agreement, Purchaser acquired Company
Parent at the closing of the Merger Agreement (such date, the “Effective Date”);
and


WHEREAS, as of August 23, 2017 the Parties enter into an employment agreement
that became effective as if the closing of the Merger Agreement (the "Previous
Employment Agreement")


WHEREAS, due to the Executive's request to amend his pension arrangement,
including the amending the relevant basic pensionable salary for calculating the
Company's contributions to the severance component severance pay and pension
component, as described in the Previous Employment Agreement, the Parties agreed
to amend the Executive's pension arrangement and therefore the salary structure
and to replace the Previous employment Agreement with this Agreement; and


WHEREAS, subject to the approval of the Israeli Ministry of Economy and Industry
according to Section 28 to the Severance Pay and effective as of such approval,
the Company and the Executive wish to replace the Previous Employment Agreement
with this Agreement, and hereby agree, as follows.


NOW, THEREFORE, it has accordingly been warranted, provided and agreed by the
parties as follows:


1.    Recitals, Headings and Interpretation


1.1
The recitals to this Agreement constitute an integral part hereof.



1.2
The division of the terms of this Agreement into clauses and the headings is
solely for convenience of reference and shall not affect its interpretation. The
language used in this Agreement shall be deemed to be the language negotiated
and chosen by the parties hereto to express their mutual intent, and the parties
intend that no rule of construction against the drafting party will be applied
against any Person. The use of the words “includes” or “including” in this
Agreement or in any of the agreements contemplated hereby shall be by way of
example rather than by limitation.



1.3
For purposes of this Agreement, “Cause” shall mean (A) fraud, embezzlement,
gross insubordination or any act of moral turpitude or misconduct, in each case,
on the part of the Executive; (B) conviction of or the entry of a plea of nolo
contendere by the Executive for any felony; or (C) (x) a material breach by the
Executive of Executive’s duties, responsibilities or obligations under this
Agreement or (y) the willful failure or refusal by the Executive to perform and
discharge a specific lawful directive issued to Executive by the chief executive
officer of Purchaser Parent or the board of directors of Purchaser Parent within
a reasonable period of time, not to be less than five (5) business days,
following written notice thereof to the Executive by the Company or the board of
directors of Purchaser Parent.



1.4
For purposes of this Agreement, “Company Group” shall mean the Company,
Purchaser Parent, Purchaser and their respective subsidiaries.








--------------------------------------------------------------------------------

Exhibit 10.42


1.5
For purposes of Section 5 of this Agreement, “Disability” shall mean any
physical or mental disability or infirmity of Executive that prevents, or in the
good faith determination of the Company, would be reasonably likely to prevent,
the performance of Executive’s essential duties for a period of (i) one hundred
and twenty (120) consecutive days or (ii) one hundred and eighty (180)
non-consecutive days during any twelve (12) month period and which cannot be
reasonably accommodated by the Company without undue hardship. Any question as
to the existence, extent, or potentiality of Executive’s Disability upon which
Executive and the Company cannot agree, including the determination as to
whether the Disability can be reasonably accommodated by the Company, shall be
determined by a qualified, independent physician selected by the Company and
approved by Executive (which approval shall not be unreasonably withheld). The
determination of any such physician shall be final and conclusive for all
purposes of this Agreement.



2.    Exclusivity of the Agreement


2.1
This Agreement is personal and the terms and conditions of the employment of the
Executive shall be solely as set forth in this Agreement.



2.2
Except as expressly provided in this Agreement, the Executive shall not be
entitled to any payments or other benefits in respect of his/her employment and
the termination of his/her employment with the Company.



3.    Absence of Impediment to the Executive's Employment


The Executive represents, warrants, confirms and undertakes that he/she is
entitled to enter into this Agreement and to assume all of the obligations
pursuant hereto, that there is no contractual or other impediment, including
physical or mental health issues, to his/her entering into this Agreement,
fulfilling his/her obligations hereunder or to his/her employment with the
Company and that in entering into this Agreement he/she is not in breach of any
other agreement or obligation to which he/she is or was a party.


4.    Position and Duties    


4.1
The Executive shall be employed by the Company in the position as set forth in
Exhibit A and, in the discharge of his/her duties, shall report to the person(s)
set forth in Exhibit A.



4.2
Executive shall devote Executive’s full business time, attention and skill to
the performance of Executive’s duties under this Agreement and shall not engage
in any other business or occupation that (x) conflicts with the interests of the
Company Group, or (y) interferes with the proper and efficient performance of
Executive’s duties for the Company Group, including pursuant to the PIAA
Agreement (defined below). Subject to the foregoing, nothing herein shall
preclude Executive from (i) subject to the approval of the chief executive
officer of Purchaser Parent, serving as a member of the boards of directors or
advisory boards (or their equivalents in the case of a non-corporate entity) of
businesses and charitable organizations that do not compete with the Company
Group, (ii) engaging in charitable activities and community affairs, and (iii)
managing Executive’s personal investments and affairs that do not compete with
the Company Group; provided, however, that the activities set out in clauses
(i), (ii), and (iii) shall be limited by Executive so as not to interfere,
individually or in the aggregate, with the performance of Executive’s duties and
responsibilities hereunder.








--------------------------------------------------------------------------------

Exhibit 10.42


4.3
The Executive shall, at all times, act in a manner suitable for his/her position
and status in the Company.



4.4
The Executive shall not, without the prior written authorization of the Company,
directly or indirectly undertake any other employment, whether as an employee of
another employer or independently as an agent, consultant, director or in any
other manner (whether for compensation or otherwise), and shall not assume any
position or render services in any of the above-stated manners to any other
entity or person.



4.5
The Executive undertakes to notify the Company immediately and without delay
regarding any matter or subject in respect of which he/she had or has a personal
interest or which might create a conflict of interest with his/her position in
the Company.



4.6
[Reserved].



4.7
The Executive shall be based in the Company's Israeli offices, but he/she
understands that his/her position involves international and local travel as
required to discharge his/her responsibilities hereunder.

        
4.8
The Executive shall not receive any payment and/or benefit from any third party,
directly or indirectly, in connection with his/her employment. In the event the
Executive breaches this Sub-section, without derogating from any of the
Company’s right by law or contract, such benefit or payment shall become the
sole property of the Company and the Company may set-of such amount from any
sums due to the Executive. Unless otherwise stated in Purchaser Parent's FCPA or
other policies, this Section 4.8 does not apply to gifts or similar benefits
with insignificant value.



4.9
The Executive acknowledges that the Company is committed to the restrictions as
mentioned in the Prevention of Sexual Harassment Law, 1998, and that sexual
harassment is a severe disciplinary offence.

 
4.10
The Executive undertakes not to make improper use of computer, computer devices,
internet and/or e-mails, including (but not limited to) use of illegal software
or the receipt and/or transfer of pornographic material, and/or any other
material that is not connected with his/her work and may be harmful to the
Company, other employees or any other third party, as further detailed in the
Purchaser Parent's policy (as will be adapted to Israeli law), as may be amended
from time.



4.11
The Executive acknowledges and agrees that personal information related to
him/her and the Executive's terms of employment at the Company, as shall be
received and held by the Company will be held and managed by the Company, and
that the Company shall be entitled to transfer such information to third
parties, in Israel or abroad, provided that : (a) such transfer shall be made
only in order for the Company to comply with any relevant legal requirements or
due to business purposes of the Company (including transactions related to the
Company); (b) that the transferred information shall be limited to the
reasonable and necessary scope; and (c) that the receiver of the information
shall be bound, to the extent possible, to confidentiality obligations so as to
preserve the privacy of such information at least at the level of privacy kept
by the Company itself regarding the information.



4.12
The Executive shall be subject to the same written policies of the Purchaser
Parent or any of its subsidiaries or affiliates and the Board of Directors of
Purchaser Parent applicable to executives,






--------------------------------------------------------------------------------

Exhibit 10.42


including the Code of Conduct and any policy of the Board of Directors of
Purchaser Parent relating to claw back of compensation, as they exist from time
to time during the Executive’s employment with the Company or any of its
affiliates; provided that such policies were brought to the attention of the
Executive by way of a written notice.


5.    Employment Term and Termination


5.1
The Executive's employment by the Company shall commence on the date set forth
in Exhibit A (such date, the “Commencement Date”).

        
5.2
The Executive’s employment may be terminated upon the earliest to occur of (i)
Executive’s death or a termination of employment by reason of Disability, (ii) a
termination of employment by the Company with or without Cause, or (iii) a
termination of employment by Executive, and, in each case, subject to the
delivery of a prior written notice by the terminating party (the “Notice
Period”). The Notice Period will be as set forth in Exhibit A.



5.2.1    Termination Due to Death or Disability. Executive’s employment shall
terminate automatically upon Executive’s death. Subject to (and to the full
extent permitted under) applicable law, the Company may terminate Executive’s
employment immediately upon the occurrence of a Disability, such termination to
be effective upon Executive’s receipt of written notice of such termination.
Upon Executive’s death, or in the event that Executive’s employment is
terminated due to Executive’s Disability, Executive or Executive’s estate or
Executive’s beneficiaries, as the case may be, shall be entitled to payment in
lieu of the Notice Period (as applicable to death or Disability) which will be
due and payable on the latest of (i) within 10 days of the date of termination,
or (ii) the next regularly scheduled payroll date following the effective date
of termination.
5.2.2    Termination by the Company for Cause. The Company may terminate
Executive’s employment at any time for Cause, effective immediately upon
Executive’s receipt of written notice of such termination and the Company shall
have no obligation to pay any compensation during or in lieu of the Notice
Period.
5.2.3     Termination by the Company without Cause. The Company may terminate
Executive’s employment at any time without Cause by giving the Executive a prior
written notice of the Notice Period. In the event that Executive’s employment is
terminated by the Company without Cause, the Company may take one of two
actions: (1) the Company may continue to pay Executive his Salary and all other
social benefits as well as bonuses and other incentives which Executive earns
pursuant to this Agreement and applicable law, in each case, for the duration of
the Notice Period, and Executive will continue to work on a normal schedule for
the duration of the Notice Period; or (2) in lieu of requiring Executive to
provide services throughout the Notice Period, the Company may elect, at the
Company's sole discretion, to terminate the Executive’s employment, immediately
or at any time during the Notice Period, provided that in such event, even
though Executive is not actively employed during the Notice Period, the
Executive shall be entitled to receive from the Company a lump sum cash payment
equal to his Salary and the employer contribution to the social contributions
(but, for the sake of clarity, not for bonuses and other incentives to which he
may otherwise be entitled) for any such portion of the remaining Notice Period
as though the Executive continued to be actively employed by the Company
(“Payment in Lieu of Notice”).
    





--------------------------------------------------------------------------------

Exhibit 10.42


5.2.4    Termination (Resignation) by Executive. Executive may terminate
(resign) Executive’s employment for any reason by providing the Company a prior
written notice of the Notice Period (as applicable to resignation); provided
that the Company may elect to waive all or any portion of the Notice Period. In
the event of a termination of employment by Executive under this Section,
Executive shall be entitled to the Payment in Lieu of Notice (as it applies with
respect to the Notice Period for resignation). In the event that the Executive
terminates (resigns) his/her employment with the Company, for any reason,
without the delivery of a written notice in accordance with Section 5.2 above,
or without the completion of the Notice Period or any part thereof, the Company
will be entitled to deduct from any sums that it may owe the Executive an amount
equal to the Salary and social benefits that would have been paid to the
Executive during the Notice Period, had he worked during such period.


5.3
During the Notice Period, the Executive shall continue to perform his/her duties
until the conclusion of the Notice Period. Nevertheless, the Company shall be
entitled, but not obligated, at any time prior to the expiration of the Notice
Period, at its sole discretion: (i) to waive the Executive's actual work during
the Notice Period, or to reduce the scope of the Executive's work hours, while
continuing to pay the Executive his/her regular payments and benefits until the
completion of the Notice Period; or (ii) terminate this Employment Agreement and
the employment relationship, at any time prior to the expiration of the Notice
Period, and, if applicable, make the payments in accordance with the relevant
subsection in Section 5.2 above.



It is hereby expressly stated that the Company reserves the right to terminate
the Executive’s employment at any time during the Notice Period, regardless of
whether notice of termination of employment was delivered by the Company or
whether such notice was delivered by the Executive. In the latter case, such
termination shall not constitute a dismissal of the Executive by the Company.


5.4
The Executive undertakes that immediately upon the termination (including, for
the sake of clarity, resignation) of his/her employment with the Company (for
any reason), he/she shall act as follows:



5.4.1    He/she shall deliver and/or return to the Company all the documents or
other letters, notes, reports and other papers in his/her possession and
relating to his/her employment with the Company and the fulfillment of his/her
duties, as well as any equipment and other property belonging to the Company
that was placed at his/her disposal, including any Company car, computer
equipment, telephone equipment, Executive ID badge or other equipment;


5.4.2    Following coordination with the Company's IT persons, he/she shall
delete any information relating to the Company or its business from his/her
personal computer, if any; and


5.4.3    He/she shall coordinate the termination of his/her employment with
his/her supervisors, and he/she shall transfer in an orderly fashion and in
accordance with Company procedures and in accordance with the timetable
determined by his/her supervisors, all documents and information and all matters
with which he/she dealt, to whomever the Company instructs, all in a manner
satisfactory to the Company.







--------------------------------------------------------------------------------

Exhibit 10.42


6.    Working Hours


6.1    The working hours of the Executive shall be as required by the nature of
the Executive’s full-time senior position in the Company, not less than 5
business days a week. The regular weekly rest day is Saturday.


6.2    In consideration of the conditions and circumstances of the Executive’s
management position and duties in the Company which requires a special degree of
trust and as the conditions and circumstances of employment do not enable the
Company to supervise the Executive's hours of work, the provisions of the Hours
of Work and Rest Law, 1951 shall not apply to the Executive and he/she shall not
be entitled to any additional consideration for work during overtime hours
and/or on days that are not regular business days, except as specified in this
Agreement. The Executive acknowledges that the consideration set for him/her
hereunder nevertheless includes within it consideration that would otherwise
have been due to him/her by law.


6.3    At the Company's request, Executive undertakes to report to the Company
the actual working hours that will be performed by the Executive, in accordance
with the applicable practices and policies of the Company in regards to such
reports.


7.    Salary


7.1
As compensation for the Executive’s performance as a full-time employee, the
Company shall pay the Executive a gross monthly salary as set forth in Exhibit A
(the “Salary”). The Salary will be paid to the Executive in accordance with the
Company's normal pay-roll practices, no later than the 9th day of each month.
Any payment or benefit under this Agreement (including payments as described in
Sections 8.3a, 9.3, 10 hereof or any bonuses or the like), other than the
Salary, shall not be considered as a salary for any purpose whatsoever, and the
Executive shall not maintain or claim otherwise.



7.2
For the avoidance of any doubt, the Salary and the fringe benefits that are
described below constitute the overall consideration for the Executive’s work
and in view of his/her position and status, and he/she shall not be entitled to
any additional consideration, of any form, for his/her work during additional
and overtime hours and on weekends or holidays, insofar as required.



8.
Pension Arrangement



The Company encourages the Executive to tailor a pension arrangement, a
Managers' Insurance Policy (the “Policy”) and/or Pension Fund (the “Pension
Fund”) and/or alike, or a combination of plans that best suit the Executive's
anticipated future needs. Therefore, the Executive shall be entitled to a
pension arrangement in accordance with his/her choose. For the avoidance of
doubt, in the event the Executive elects to combine plans, the contributions
percentages will relate to such portion of the Determined Salary that the
Executive has allocated towards each benefit plan as follows:


8.1
The Company shall contribute for severance compensation (the “Severance
Contribution”) as set forth in Exhibit A.



8.1a.
For the avoidance of any doubt, the Company's contributions for severance
compensation based on part of the balance between the Base Salary that exceed
the Determined Salary, as set forth in Exhibit A, shall be paid to the Exeutive
on a monthly basis through the pay-slip and shall be deemed as part of the
Salary (the "Severance Part in the Salary"). It is hereby agreed that the
Parties will apply for special approval of the Israeli Ministry of Economy and
Industry according to Section 28 to the Severance Pay that such Severance Part
in the Salary shall be deemed as part of the Executive's Salary.








--------------------------------------------------------------------------------

Exhibit 10.42


8.2
In addition, the Company shall contribute for pension compensation ('Tagmulim')
towards the pension arrangement, as set forth in Exhibit A.



8.3
In the event that the Executive chooses Policy arrangement, the pension
compensation ('Tagmulim') shall include the Company's payment for purchase of
disability insurance coverage sufficient to secure 75% of the Determined Salary;
provided that the Company's contributions solely for pension compensation shall
be not less than 5% and subject to the consent of the insurance company to
insure the Executive. For the avoidance of any doubt, in the event that the cost
to the Company shall be more than the required contributions rates towards
pension compensation as described in Section 8.2 above) due to the cost of the
disability insurance, the total cost of the Company's contributions to pension
compensation and disability insurance collectively shall not exceed 7.5% of the
Determined Salary.

        
8.3a
For the avoidance of any doubt, the Company's contributions for pension
contributions based on part of the balance between the Base Salary that exceed
the Determined Salary, as set forth in Exhibit A, shall be paid to the Exeutive
on a monthly basis through the pay-slip as an additional payment in lieu of
pension component (the "Additional Payment In Lieu Of Pension Component"). It is
hereby agreed that said additional payment shall not constitute a salary
component for any purpose, including for the purpose of calculating any
severance payment, fringe benefits and/or social contributions of any kind and
the Executive shall not claim or demand from the Company or any one relating to
it any claim regarding supplemental payments towards the pension component at
the funds due to such special arrangement as described in Sections 8.3, 8.4a
that was held due to the Executive's sole request.



8.4
The Company shall deduct from the Determined Salary the Executive's
contributions for pension compensation ('Tagmulim') the pension arrangement, as
set forth in Exhibit A.



8.4a.
Determined Salary according to Section 8 in this Agreement means a gross monthly
salary of NIS 40,000, as set forth in Exhibit A. The Parties agreed that the
Company's cost due to contributions towards the pension arrangement based
Determined Salary and the additional payments in accordance with Sections 8.1a
and 8.3a shall not derogate the Executive's rights as described in his Previous
Employment Agreement and shall not increase the total Company's costs.



8.5
Any tax liability in connection with pension arrangement and such additional
payments as described in Sections 8.1a and 8.3a shall be borne solely by the
Executive.



8.6
The Executive agrees and acknowledges that the Company’s Severance Contribution
in accordance with the foregoing, shall be in lieu of 100% of the severance
payment to which the Executive (or his/her beneficiaries) shall be entitled with
respect to the Determined Salary and the contributions were made and for the
period in which they were made, pursuant to Section 14 of the Severance Pay Law,
1963 (the “Severance Law”) in accordance with the instructions of “The General
Approval Regarding Employers’ Payments to Pension Fund and Insurance Fund
Instead of Severance Pay” (the “General Approval”, a copy of which is attached
hereto as Annex A), as amended from time to time in case the Executive chooses a
Policy and in the event that the Executive chooses Pension Fund arrangement in
accordance with Sections 7-9 to the Extension Order General Insurance Pension In
The Israeli Market. The Executive agrees that he shall not be entitled to any
additional severance pay, including without limitation, with respect to the
Severance Part in the Salary.



    





--------------------------------------------------------------------------------

Exhibit 10.42


8.7
The Company hereby waives any of its rights to refund monies from the payments
it transfers to the Policy/Pension Fund in accordance with this Section, unless
the Executive's right to severance pay is denied by virtue of a court order,
under Sections 16 or 17 of the Severance Law, and in the same amount which was
denied, or the Executive withdraws monies from the Policy and/or the Pension
Fund not due to a Granting Event. The term “Granting Event” shall mean - death,
disability or retirement at the age of sixty or more.



    
9.
Advanced Study Fund

9.1
The Company shall make monthly contributions on the Executive's behalf to a
recognized advanced study fund (the “Study Fund” (“Keren Hishtalmut”)) and shall
deduct from the Salary his/her part at the Study Fund and transfer those monies
to the Study Fund, as set forth in Exhibit A.



9.2
For the avoidance of any doubt, said contributions towards the Study Fund shall
be capped up to the tax-exempt ceiling for Study Fund (currently NIS 15,712) set
by the applicable law for tax purposes.



9.3
The contributions based on part of the Executive Base Salary that exceed the tax
exempt of tax-exempt ceiling for Study Fund shall be paid to the Executive on a
monthly basis through the pay-slip as an additional payment in lieu of the Study
Fund. It is hereby agreed that such additional payment shall not constitute a
salary component for any purpose, including for the purpose of calculating any
severance payment, fringe benefits and/or social contributions of any kind and
the Executive shall not claim or demand from the Company or any one relating to
it any claim regarding supplemental payments towards the Study Fund directly to
the fund due to such special arrangement as described in this Section that was
held due to the Executive's sole request.



10.    Additional Incentives
In consideration for Executive's employment, including the non-compete
undertakings in the PIAA Agreement (as defined below). The Executive agrees that
such additional incentives are contractual payments and above any statutory
rights and any additional Incentives that may be based on the Executive's salary
shall be based on his Base Salary without the additional Severance Part in the
Salary:
10.1
Equity-Based Retention Grant. Subject to the approval of the Compensation
Committee of the Purchaser Parent and the lapse of 30 days following
qualification of the Purchaser Parent's equity-incentive plan with the Israeli
Tax Authority for purposes of Section 102 (under the applicable capital gains
route) of the Israeli Income Tax Ordinance, Purchaser Parent shall grant the
Executive the equity-based awards under Section 102 (under the applicable
capital gains route) as set forth in Exhibit A (the “Awards”). The grant of such
Awards shall be subject to Executive’s execution of the Purchaser Parent’s
standard Award agreement, and such Awards will be governed by the terms and
conditions of the share incentive plan of the Purchaser Parent, all as further
detailed in Exhibit A. The Purchaser Parent's equity-incentive plan shall be
submitted to the Israeli Tax Authority for purposes of Section 102 and all
actions reasonably necessary to make grants thereunder shall be taken as soon as
reasonably practicable after the Effective Date, and no later than 60 days
thereafter.








--------------------------------------------------------------------------------

Exhibit 10.42


10.2
Short-Term Incentive Plan. Executive shall be eligible to participate in the
Purchaser Parent’s Short-Term Incentive Plan, as set forth in Exhibit A and as
determined by the Board of Directors of the Purchaser Parent, on payment terms
and conditions no less favorable than those provided generally to the other
similarly situated employees of the Company Group, for so long as the same may
be in effect; provided that the performance goals may be based on the Company
Parent performance. The short-term incentive plan is a discretionary plan and is
subject to change; provided that the target and maximum percentages of base
salary set forth in Exhibit A shall not be reduced unless there is a comparable
reduction for similarly situated employees.

    
10.3
Long-Term Incentive Plan. Executive shall be eligible, beginning with the
long-term awards granted in fiscal year 2020 (the fiscal year ending January 31,
2020), for annual consideration for long-term awards (as determined in the
Compensation Committee of the Board of Directors of Purchaser Parent’s sole
discretion) made in accordance with the terms of Purchaser Parent’s Long Term
Incentive Plan on terms and conditions no less favorable than those provided
generally to the other similarly situated employees of the Company Group, for so
long as the same may be in effect (at the sole discretion of the Compensation
Committee of the Board of Directors of the Purchaser Parent).



11.    Vacation
The Executive shall be entitled to annual vacation days as set forth in Exhibit
A. Notwithstanding the foregoing, the Executive shall make all efforts to
exercise his/her annual vacation; however, if the Executive is unable to utilize
all the vacation days by the end of a calendar year, the Executive shall be
entitled to accumulate the unused balance of the vacation days standing to
his/her credit up to and not exceeding the Maximum Quota (as defined in Exhibit
A(. Any amounts exceeding such Maximum Quota shall be cancelled by the Company
and will not be redeemable in any event. For avoidance of any doubt, redemption
of unused vacation upon termination shall be calculated on the basis of the Base
Salary.
12.    Sick Pay and Recreation Pay ('Dme'i Havra'a')
The Executive shall be entitled to paid sick days and Recreation Pay ('Dme'i
Havra'a') in accordance with the law, except that full payment shall be made for
any day of absence as of the first sick day.
13.    Indemnification, Reimbursement and Travel Expenses
13.1
Indemnity Insurance. Executive shall be entitled to indemnification, exculpation
and advancement of expenses, as well as insurance coverage (to the same extent
covering similarly situated employees), in his capacity as an employee and
officer of the Company, on terms and conditions no less favorable than those
provided generally to the other similarly situated employees of the Company
Group, for so long as the same may be in effect, during the term of his
employment and thereafter.

13.2
Reimbursement. The Executive shall be entitled to reimbursement of expenses in
accordance with the Company's practices and policies for similarly-situated
employees, as may be modified from time to time.






--------------------------------------------------------------------------------

Exhibit 10.42


13.3
Travel Allowance. The Executive shall be entitled to a travel allowance for
travel from his/her home to the Company's premises and back, as set forth in
Exhibit A.

14.    Confidentiality, Non-Competition and Intellectual Property Matters
Executive agrees to be bound by, and shall have executed and delivered to the
Company, the Confidential Information, Non-Compete and Invention Assignment
Agreement, substantially in the form of Exhibit B hereto (the “PIAA Agreement”).


15.    General
15.1
The Executive shall bear all the taxes deriving from the rights and benefits
received by him/her pursuant hereto. It is hereby expressed that all the amounts
specified in this Agreement are gross, and statutory tax and all the other
compulsory payments, including health insurance, contributions and national
insurance contributions, shall be deducted from them and from all the rights and
benefits received by the Executive pursuant hereto.

15.2
This Agreement and all rights and duties of the parties hereunder shall be
exclusively governed by and interpreted in accordance with the laws of the State
of Israel. The competent courts of the State of Israel, located in Tel Aviv
Jaffa, shall have exclusive jurisdiction over the parties with regard to this
Agreement, its execution, interpretation and performance.

15.3
As of the Effective Date, this Agreement, including the Exhibits and Schedules
hereto, and the other documents delivered pursuant thereto constitute the full
and entire understanding and agreement between the parties with regard to the
subjects hereof, supersedes all other agreements between or among any of the
parties with respect to the subject matter hereof, including the Prior
Agreement, and no party shall be liable or bound to any other in any manner by
any oral or written representations, warranties, covenants and agreements except
as specifically set forth herein and therein. Each party expressly represents
and warrants that it is not relying on any oral or written representations,
warranties, covenants or agreements outside of this Agreement.

15.4
Any notice sent by prepaid registered mail, fax or e-mail by one party to the
other shall be deemed to have been received by the addressee within three
business days of its dispatch, and if delivered by hand, fax or e-mail, at the
time of its delivery.

15.5
This Agreement shall be deemed due notification regarding the Executive's
employment terms in accordance with the provisions of the Notice to Employee and
to Candidate (Employment Terms and Screening and Acceptance to Work Proceedings)
Law, 2002 and the regulations thereunder.

[signature page follows]









--------------------------------------------------------------------------------

Exhibit 10.42


IN WITNESS WHEREOF THE PARTIES HAVE SET THEIR HANDS HERETO AS OF THE DATE FIRST
WRITTEN ABOVE:


R2Net Israel Ltd.                         Oded Edelman
Signature: /s/ Anat Afek                    Signature: /s/ Oded Edelman    
Name:                 
Title:                 







--------------------------------------------------------------------------------

Exhibit 10.42


EXHIBIT A - TERMS OF EMPLOYMENT
Name
Oded Edelman
ID#
022707145
Address of
Executive
8 Yizhar Street, Ramat-Hashron, Israel
Position
President, JamesAllen.com and Signet Chief Digital Innovation Advisor
Executive's
Supervisor
(Executive shall
report to)
Reports to CEO, Purchaser Parent
Appointment percentage
100% position (full time)
Commencement
Date
Effective Date
Salary
Base Salary: NIS 154,131(gross) Severance Part in the Salary: Monthly gross
amount of 9,507. Such amount reflects 8.33% of the balance between the Base
Salary and the Determined Salary.

the Base Salary and the Severance Part in the Salary collectively shall be
defined as the Salary
Determined
Salary
NIS 40,000 (gross)
Severance Contribution
8.33% of the Determined Salary
Company's/
Executive's
portion of the
pension
compensation
('Tagmulim')
Company: 6.5% of the Determined Salary
Executive: 6% of the Determined Salary
Additional
Payment In Lieu
Of Pension
Component
Monthly gross amount of NIS 7,418.5. Such amount reflects 6.5% of the balance
between the Base Salary and the Determined Salary.
 Study Fund
Company: 7.5% up to the tax-benefit ceiling as described in the Agreement
Executive: 2.5% up to the tax-benefit ceiling as described in the Agreement
Additional
Payment In Lieu
Of Study Fund
Monthly gross amount of NIS 10,381. Such amount reflects 7.5% of the balance
between the Base Salary and the tax-exempt ceiling for Study Fund (currently NIS
15,712) set by the applicable law for tax purposes.
Vacation Days
Per Year
25 days
Maximum
Quota of
Vacation Days
45 days
Notice Period
Termination without Cause - 12 months
Termination with Cause - zero
Termination for Death or Disability - One month
Resignation (for whatever reason) - 30 days
Travel Allowance
NIS 400 per month (gross)
Equity-Based
Awards
Executive shall be issued, as soon as reasonably practicable after the
qualification of the incentive plan with the ITA as contemplated in Section
10.1, a one-time restricted stock award of 33,962 shares of common stock of
Purchaser Parent under the Signet Jewelers Limited Omnibus Incentive Plan (the
“Retention Award”). One-third (1/3) of the Retention Award will vest on the date
Purchaser Parent announces the fiscal year 2019 results (expected to occur in
April 2019) and two-thirds (2/3) of the Retention Award will vest on the
thirty-six month anniversary of the Effective Date, subject to continued
employment on each applicable vesting date. Any unvested Retention Award shall
be fully accelerated upon termination by the Company, without Cause or upon
death and Disability.






--------------------------------------------------------------------------------

Exhibit 10.42


STIP
%(Target) - 75%
$(Target) - $393,750
%(Max) - 150%
$(Target) - $787,500
* Executive shall be entitled to a pro-rated short-term incentive plan bonus for
the period from the Effective Date through the end of fiscal year 2018, based on
achievement of performance targets to be determined by the board of directors of
Purchaser Parent. Executive shall not be entitled to any other cash bonus for
calendar year 2017.


Sick Leave
According to the law
Recreation Pay
According to the law
 
 








--------------------------------------------------------------------------------

Exhibit 10.42


EXHIBIT B - PIAA AGREEMENT


(enclosed)











--------------------------------------------------------------------------------

Exhibit 10.42


[TRANSLATED FROM HEBREW- THE HEBREW VERSION IS THE BINDING VERSION]
ANNEX “A”
GENERAL APPROVAL REGARDING PAYMENTS BY EMPLOYERS
TO A PENSION FUND AND INSURANCE FUND IN LIEU OF SEVERANCE PAY


By virtue of my power under section 14 of the Severance Pay Law, 5723-1963
(hereinafter: the “Law”), I certify that payments made by an employer commencing
from the date of the publication of this approval for his employee to a
comprehensive pension benefit fund that is not an insurance fund within the
meaning thereof in the Income Tax (Rules for the Approval and Conduct of Benefit
Funds) Regulations, 5724-1964 (hereinafter: the “Pension Fund”) or to managers
insurance including the possibility to receive annuity payment under an
insurance fund as aforesaid (hereinafter: the “Insurance Fund”), including
payments made by the employer by a combination of payments to a Pension Fund and
an Insurance Fund (hereinafter: the “Employer's Payments”), shall be made in
lieu of the severance pay due to the said employee in respect of the salary from
which the said payments were made and for the period they were paid
(hereinafter: the “Exempt Salary”), provided that all the following conditions
are fulfilled:


(1)    The Employer's Payments -


(a)    to the Pension Fund are not less than 141/3% of the Exempt Salary or 12%
of the Exempt Salary if the employer pays, his employee’s benefit in addition
thereto payments to supplement severance pay to a benefit fund for severance pay
or to an Insurance Fund in the employee's name in an amount of 21/3% of the
Exempt Salary. In the event the employer has not paid the above 21/3% in
addition to the said 12%, his payments shall be only in lieu of 72% of the
employee's severance pay;


(b)    to the Insurance Fund are not less than one of the following:


(1)    131/3% of the Exempt Salary, if the employer pays for his employee in
addition thereto also payments to secure monthly income in the event of
disability, in a plan approved by the Commissioner of the Capital Market,
Insurance and Savings Department of the Ministry of Finance, in an amount
required to secure at least 75% of the Exempt Salary or in an amount of 21/2% of
the Exempt Salary, the lower of the two (hereinafter: “Disability Insurance”);


(2)    11% of the Exempt Salary, if the employer paid, in addition, a payment to
the Disability Insurance, and in such case the Employer's Payments shall be only
in lieu of 72% of the Employee's severance pay;
    
In the event the employer has made payments in addition to the foregoing
payments to supplement severance pay to a benefit fund for severance pay or to
an Insurance Fund in the employee's name in an amount of 21/3% of the Exempt
Salary, the Employer's Payments shall replace 100% of the employee's severance
pay.


(2)    No later than three months from the commencement of the Employer's
Payments, a written agreement was executed between the employer and the employee
which included:


(a)    the employee’s consent to an arrangement pursuant to this approval in a
text specifying the Employer's Payments, the Pension Fund and Insurance Fund, as
the case may be; the said agreement shall also include the text of this
approval;


(b)    an advance waiver by the employer of any right which s/he may have to a
refund of monies from its payments, except in cases in which the employee’s
right to severance pay was denied by a final judgment pursuant to sections 16 or
17 to the Law and/or in cases in which if such severance pay was denied the
employee has withdrawn monies from the Pension Fund or Insurance Fund other than
by reason of an entitling event; for these purposes “Entitling Event” means
death, disability or retirement at or after the age of 60.







--------------------------------------------------------------------------------

Exhibit 10.42


(3)    This approval is not such as to derogate from the employee's right to
severance pay pursuant to any law, collective agreement, extension order or
employment agreement, in respect of salary over and above the Exempt Salary.


15th Sivan 5758 (9th June 1998).


Eliahu Ishai    
Minister of Labor and Welfare





